UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7206


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JASMINE HARGROVE, a/k/a Jasmine Champion,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:13-cr-00175-D-1)


Submitted: January 30, 2018                                       Decided: February 2, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jasmine Hargrove, Appellant Pro Se. Edward D. Gray, Rudy E. Renfer, Seth Morgan
Wood, Assistant United States Attorneys, Tobin Webb Lathan, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jasmine Hargrove appeals the district court’s order denying relief on her 18 U.S.C.

§ 3582(c)(2) (2012) motion for reduction of sentence. We have reviewed the record and

find no reversible error. See United States v. Muldrow, 844 F.3d 434, 437 (4th Cir. 2016)

(reviewing district court’s decision whether to reduce sentence under § 3582(c)(2) for

abuse of discretion). Accordingly, we affirm the district court’s order. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.


                                                                             AFFIRMED




                                            2